Citation Nr: 0945990	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include organic brain syndrome with blackouts, 
headaches, dizziness, and vertigo.

2.  Entitlement to service connection for lumbar spine 
degenerative joint disease with foraminal stenosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in July 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder.  

After the hearing, the Veteran submitted additional evidence 
in support of his appeal, and a waiver of his right to have 
the evidence initially considered by the RO was received in 
October 2009.

FINDINGS OF FACT

1.  Residuals of a head injury, to include an organic brain 
syndrome with blackouts, headaches, dizziness, and vertigo, 
were not present in service and are not etiologically related 
to service

2.  A low back disability was not present in service or 
manifested within one year thereafter, and no current low 
back disability is etiologically related to service.






CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include an organic brain 
syndrome with blackouts, headaches, dizziness, and vertigo, 
were not incurred in or aggravated by active duty.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  A low back disability was not incurred in or aggravated 
by active duty, its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letters mailed in May 2005 and May 2006.  
Although the Veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought until after the initial adjudication of 
the claim, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the Veteran's claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims was no more than 
harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for residuals of a head injury, to include an 
organic brain syndrome with blackouts, headaches, dizziness, 
and vertigo, and for his lumbar spine disability.  In 
particular, the Veteran contends that these disabilities stem 
from his involvement in an in-service car accident.

The Veteran's service treatment records confirm that he was 
involved in a car accident in June 1978.  The report from the 
accident notes that at that time, the Veteran told treating 
physicians that he did not lose consciousness.  He was 
described as alert, conscious, and in good general condition.  
It was also noted that there was no significant head injury 
but multiple lacerations of the face and lips, and fractures 
of the teeth.  He was diagnosed at that time with a fracture 
of the radius and ulna of the right wrist, multiple abrasions 
and lacerations of the face, and fractured teeth.  There was 
no traumatic head injury or back injury listed at that time.  
However, it was noted that the Veteran complained of back 
pain prior to the accident in June 1977, January 1978, and 
February 1978.  The service records reveal that the Veteran 
did not elect to have a separation examination in July 1980.  

Following service in 1986, the Veteran claimed service 
connection for an injury to both knees, a fractured right 
wrist, and facial lacerations stemming from the car accident.  
He was granted service connection in December 1986 for 
multiple facial scars and residuals of a fracture of the 
right wrist.  During a VA general medical examination in 
October 1986 provided in response to this claim, the Veteran 
relayed that he experienced low back pain not associated with 
any particular movement; however, a physical examination 
revealed no abnormal physical findings with respect to the 
back.  

Post-service medical records do not contain further 
complaints of and treatment for a lumbar spine disability or 
various head-related conditions until many years later.  VA 
outpatient treatment records noted chronic headaches in 
October 2002 and August 2003.  During a May 2004 VA 
examination for the Veteran's wrist disability, the Veteran 
told the examiner he was thrown through the windshield during 
the accident and was in a coma as a result.  A VA CT scan 
from July 2003 found no acute intracranial findings, right 
frontal venous angioma without a discretely identifiable 
cavernous malformation, and nonvisualization of a segment of 
the right anterior cerebral artery, which the examiner noted 
could represent a congenital variant.  In February 2005, disc 
herniation, disc bulge and degenerative changes of the lumbar 
spine was noted, while in November 2005 back problem and 
headaches resulting from the accident was indicated.

The Veteran was afforded a VA examination in September 2005 
to determine the etiology of any currently present low back 
and residual head injury.  With regard to the Veteran's 
claimed back condition, he told the examiner that he had 
experienced low back pain since the in-service car accident.  
Based upon a physical examination, the examiner diagnosed the 
Veteran with degenerative disc disease of the lumbar spine 
with foraminal stenosis L3-4.  He also indicated that he 
reviewed the Veteran's service treatment records and entire 
file, and concluded that it was less likely as not that the 
Veteran's low back disability was caused by or a result of 
service.  In support of this conclusion, the examiner noted 
that there was no evidence of a back injury incurred in the 
1978 motor vehicle accident, and no indication of treatment 
for the back at that time.  

As for the Veteran's claimed residual head injury condition, 
the Veteran described symptoms such as memory loss, 
headaches, and decreased concentration and mobility.  Based 
upon a review of the claims folder and physical findings, the 
examiner concluded that it was less likely as not that any 
residual head injury was caused by or a result of service.  
In so finding, the examiner noted that the Veteran 
experienced a long period symptom-free after the motor 
vehicle accident, and there was no significant head injury 
listed in the Veteran's service treatment records.  

The record also contains private records from Dr. P., which 
note treatment of migraine headaches and back pain in 2003 
and 2004.  In an August 2009 statement, Dr. P. wrote that the 
Veteran had been diagnosed with displacement of the lumbar 
spine and residuals of a closed head injury.  It was noted 
that the Veteran filed a claim for all of the injuries 
received during the accident.  He continued that in light of 
the Veteran's description of his pre-military physical 
condition and pre-accident military records, the Veteran was 
a healthy young male prior to the accident.  In addition, he 
noted that as the Veteran has not been in any other motor 
vehicle accidents other injury.  Thus, he found that the 
Veteran's post-accident military and Veteran medical records 
and his civilian medical records support that he more likely 
than not received his closed head injury to include organic 
brain syndrome, and his low back injuries, during the vehicle 
accident in 1978.

During the Veteran's July 2009 Travel Board hearing, he 
described the car accident in service in 1978.  He explained 
that the car he was in broadsided another vehicle.  As a 
result of the impact, his wrists and knees knocked in to the 
dash of the vehicle, and his face hit the windshield.  Glass 
went into his jaw, knocked out a few teeth, and he eventually 
passed out.  The Veteran then stated that he has experienced 
headaches ever since the accident, and has problems with his 
memory, concentration, dizziness, and vertigo, but he did not 
immediately seek treatment for these problem due to lack of 
medical coverage.  Also, the Veteran noted back pain since 
the in-service accident.

The Board acknowledges that there are competing opinions with 
respect to the etiology of the Veteran's low back disability 
and residuals of a head injury, to include organic brain 
syndrome.  While the VA examiner found no causal relationship 
between the Veteran's service and his current disabilities, 
the private physician concluded that the Veteran's current 
disabilities originated with the in-service motor vehicle 
accident.  It is the Board's duty to assess the credibility 
and probative value of evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

In this case, the Board finds the opinion of the VA examiner 
to be more probative. In so finding, the Board notes that the 
VA examiner's ultimate opinion was rendered following a 
thorough examination of the Veteran and a review of the 
claims folder. In addition, the VA examiner provided support 
for his opinion, by noting that there were no traumatic head 
injuries or back disabilities found at the time of the 
accident, and also that there is no indication of treatment 
for either of these disabilities for a significant period 
following the Veteran's service.

On the other hand, while the private physician indicated that 
he had treated the Veteran in the past, his statement does 
not indicate that his opinion is based upon a thorough 
examination or a complete review of the Veteran's claims 
folder.  Even though the opinion of Dr. P. says he based his 
opinion past medical history, he does not adequately explain 
what factors led him to conclude that the Veteran's claimed 
disabilities are related to the 1978 car accident.  Moreover, 
Dr. P. failed to acknowledge that the Veteran's service 
treatment records do not indicate a traumatic head injury or 
low back injury after the accident, and he is presumably also 
unaware that the Veteran's original claim for service 
connection did not mention the disabilities currently at 
issue.  Thus, the private examiner's opinion is of little 
probative value and clearly less probative than the VA 
examiner's opinion.

The Board also notes that VA outpatient treatment record note 
that the Veteran described residuals of a head injury, 
including headaches, and a low back disability since the 
motor vehicle accident.  However, in contrast to the 
September 2005 VA opinion, these notations are essentially a 
recitation of the Veteran's account, and is not really 
offered as a medical opinion.  

The Board has considered the Veteran's statements, including 
his Board hearing testimony, that he experienced head trauma 
and low back injuries in the in-service accident, and that he 
has experienced residuals of these injuries since that time.  
However, the Board finds the Veteran's account of chronic 
back pain and headaches, dizziness, memory loss and vertigo 
since the car accident to be inconsistent with the totality 
of the record.  While the Veteran has asserted on numerous 
occasions that he lost consciousness or was in a coma as a 
result of the accident, service treatment records from the 
date of the accident evidence that the Veteran was conscious, 
alert, and at that time claimed he never lost consciousness.  
Moreover, the Board does not find it plausible that the 
Veteran has had chronic low back pain and residuals of head 
trauma since the in-service car accident in view of the fact 
that there is no evidence of a low back disorder or head 
injury following the accident.  Also, the Veteran did not 
include the low back or residual head injuries in a claim for 
VA compensation filed in 1986 or until almost 25 years after 
his discharge from service.

The Board also notes that the Veteran is competent to report 
on matters observed or within his personal experience.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is certainly 
competent to describe his involvement in a motor vehicle 
accident, and the pain and other symptoms he experienced.  
However, the Veteran is not competent to relate a current 
disability to the in-service car accident, as this requires 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's claimed low back 
disability and residuals of a head injury, to include organic 
brain syndrome with blackouts, headaches, dizziness, and 
vertigo.  In reaching this decision, the Board has determined 
that the benefit-of-the-doubt rule is not applicable to the 
claims because the preponderance of the evidence is against 
the claims.


ORDER

Entitlement to service connection for residuals of a head 
injury, to include an organic brain syndrome with blackouts, 
headaches, dizziness, and vertigo is denied.

Entitlement to service connection for lumbar spine 
degenerative joint disease with foraminal stenosis is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


